DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/3/2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
I. Claim Rejections under 35 U.S.C. 101
A. Pending Claims Are Not Directed to An Abstract Idea
Applicant Argues: Here, the pending claims do not merely recite abstract subject matter falling within the enumerated categories... Rather, the pending claims recite among many other things, “assigning ... a score to the identified lotion of the terminal indicative of a indicative that the identified location is the actual location of the terminal,” See, Claim 1, emphasis added. P. 7-8.
Examiner’s Response:  The examiner respectfully the features argued above recite an abstract idea.  The examiners statement of on assigning score to a location of [a] terminal was a broader summary of the claim.  A more detailed abstract analysis was provided later on in the 35 U.S.C. 101 rejection.
Applicant Argues: Further, the USPTO’s October 2019 Update to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) explicitly states that “claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” See, Oct. 2019 PEG Update at p. 7 (emphasis added). It clearly would not be possible for a human to practically receive a location message from at least one portable communication device associated with the at least one user; match the interaction data to the location included in the location message based on at least the first and second temporal indicators; identify the location included in the location message as a location of the terminal; and assign a score to the identified location of the terminal indicative of a confidence that the identified location is the actual location of the terminal, as is recited by Claim 1, in the human mind or with a pen and paper. Further still, while the 2019 Guidance does enumerate “certain methods of organizing human activity” as subject matter that may correspond to abstract subject matter, nothing about the context in which the score indicative of a confidence of a location is assigned to the location, as recited by the pending claims, constitutes organization of a human activity. The claims are not directed to a commercial or legal interaction, such as forming a contract, or marketing or sales, etc., nor are the claims directed to social activities, teaching or following rules. The claimed subject matter is quite simply not include in the enumerated listing of human activities. P. 8
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that he claims can be can practically be performed in the human mind.  The examiner notes that the human mind can receive a location message based on temporal indicators, whether it be verbally or visually reading such a message and identify the location included in the location message as a location of the terminal and assign a score to the identified location of the terminal indicative of a confidence that the identified location is the actual location of the terminal as again the mind can visually identify a location and the mind can assign a score.  Further, such concepts noted above can be performed by the mind with the aid of pencil/paper.    Further claims enumerate “certain methods of organizing human activity” as the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) (emphasis added).  Therefore the examiner finds this argument not persuasive.  
Applicant Argues: However, even if the Office continued to believed that the pending claims did recite  abstract subject matter (e.g., certain methods of organizing human activity), the pending claims nevertheless integrate any alleged abstract subject matter into a practical application, such that  they are not actually directed to a judicial exception (i.e., an abstract idea). For example, the pending independent claims recite "assigning . . . a score to the identified location" (Claim 1), "assign a score to a location, included in the combined location data" (Claim 10), and "assign a score to a location for the portable communication device" (Claim 16), as part of a practical  application that allows for accurate locations of merchant terminals to be determined (e.g., leveraging location data from/for portable communication devices, and then using a specific matching, identification, and/or filtering schemes), even where the terminal is mobile or configured with errant, inaccurate, out-of-date location data, in addition to (or as part of) providing confidence scoring, or potentially, mobility scoring, for the resulting location. See, e.g., 110012 and 0075 of the instant application. In this manner, the pending claims solve problems attendant to errant or inaccurate data and provide for a manner to confidently score terminal locations (where such scores may then be used to, for example, authorize or decline transactions), which was previously unavailable - particularly with regard to mobile parties. 
What's more, dependent Claim 3 and independent Claim 16, for example, provide even more specificity as to how the score is assigned in connection with locating merchant terminals based on interaction data, further underscoring the practical applications provided therein. P. 8-9
Examiner’s Response:  The examiner respectfully disagrees.    The examiner notes such features fall under the analysis performed under Step 2A Prong One, inasmuch, the features argued above For example, the pending independent claims recite "assigning . . . a score to the identified location" (Claim 1), "assign a score to a location, included in the combined location data" (Claim 10), and "assign a score to a location for the portable communication device" (Claim 16), as part of a practical  application that allows for accurate locations of merchant terminals to be determined (e.g., leveraging location data from/for portable communication devices, and then using a specific matching, identification, and/or filtering schemes), even where the terminal is mobile or configured with errant, inaccurate, out-of-date location data, in addition to (or as part of) providing confidence scoring, or potentially, mobility scoring, for the resulting location and dependent Claim 3 and independent Claim 16, for example, provide even more specificity as to how the score is assigned in connection with locating merchant terminals based on interaction data are concepts that fall under the abstract idea.  The only additional elements that would aid in integration to a practical application under Step 2A Prong Two are a computing device/network.  These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the examiner finds this argument not persuasive.  
Applicant Argues: Similar to Data Engine Techs. LLC, the pending claims herein, as a whole, provide for a specific solution to existing problems resulting from errant/inaccurate interaction data (and location data) and terminal configurations. Thus, the pending claims, as a whole, are not actually directed to abstract ideas (even if the Office believes that the pending claims, at parts, recite abstract ideas or concepts that can be analogized to abstract ideas). Rather, as in Data Engine Techs. EEC, the pending claims achieve patent eligible functional improvements as part of a practical application. p. 10
Examiner’s Response:  The examiner respectfully disagrees.   The examiner applied the 2019 PEG and performed the an analysis with respect to Step 1, Step2A-Prong One and Two, and Step 2B.  The examiner concluded that the claims recite an abstract idea and that further the claims were not integrated into a practical application nor amounted to significantly more than the judicial exception. Therefore the examiner finds this argument not persuasive.  
Applicant Argues: Although Example 42 states that Claim l’s recitation of “a method that allows for users to access patients’ medical records and receive updated patient information in real time from other users which is a method of managing interactions between people” recites a method of organizing human activity, Example 42 correctly acknowledges that Claim 1 recites a combination of additional elements that integrate the identified method of organizing human activity into a patent eligible practical application “by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” See, Id. at pp. 18-19. “All users can quickly be notified of any changes without having to manually look up or consolidate all of the providers’ updates,” which “ensures that each of a group of health care providers is always given immediate notice and access to changes so they can readily adapt their own medical treatment strategy . . . .” See, Id. at p. 17. As such, it can be appreciated that the additional combination of elements in Example 42 provides for a practical application. p. 11

Applicant Argues: Here, the pending claims also recite a combination of additional elements (beyond, e.g., assigning a score, etc.) that form part of a practical application that allows for accurate locations of terminals to be determined (beyond anything previously achievable), even where the terminal is mobile or configured with errant, inaccurate, out-of-date location data, and that further provides confidence scoring, or potentially, mobility scoring, for the resulting location. See, e.g., MOO 12 and 0075 of the instant application. In view of the above, the amended pending claims provide technical improvements to location technology, which allow data that would otherwise be technically inoperable for purposes of verifying locations to be verified through network communication with a portable communication device. For all of these reasons, pending Claims 1-19 are not directed to an abstract idea.
Examiner’s Response:  The examiner respectfully disagrees.   The examiner respectfully noted the claim only recites additional elements of a computer, medium, a network, and computing device perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea 
  B. The Pending Claims Again Recite Something Significantly More Than Any Alleged Abstract Idea
Applicant Argues: With that said, the Office has cited no evidence that the combination of operations and configurations recited by the pending claims recite well-understood, routine, and conventional activities previously known to the industry. For example, the Office has cited no evidence that it was well-understood, routine, or conventional to a) after at least one interaction including a party, accessing, by a computing device, interaction data representative of the at least one interaction between the party and at least one user, in a data structure, the at least one interaction being at a terminal associated with the party and to an account associated with the at least one user, the interaction data, for each of the at least one interaction, including a terminal ID for the terminal, an identifier for the party, and a first temporal indicator; b) receiving, by the computing device, a location message from at least one portable communication device associated with the at least one user, the location message including a second temporal indicator and a location of the at least one portable communication device at a time indicated by the second temporal indicator; c) matching the interaction data to the location included in the location message based on at least the first and second temporal indicators; d) identifying, by the computing device, the location included in the location message as a location of the terminal; and e) assigning, by the computing device, a score to the identified location of the terminal indicative of a confidence that the identified location is the actual location of the terminal. The same applies to each other pending independent and dependent claim. P. 13.
elements of each claim both individually and as an ordered combination to determine whether the additional elements transform the nature of the claim into a patent eligible application. See, Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018); see, also MPEP § 2106.05(d).  (emphasis added).  In particular, the claim only recites additional elements of a computer, medium, a network, and computing device perform the aforementioned steps (i.e., elements applicant argues above which have been identified to be part of the abstract idea, as previously noted).  These additional elements which are well-understood, routine, and common, comprise a computer, medium, a network, and computing device perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(ii) states courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, i.e., receiving or transmitting data over a network, performing repetitive calculation, electronic recordkeeping, and storing and retrieving information in memory which covers the performance of the additional elements above.  Therefore the claims do not recite significantly more than the abstract idea.  
Applicant Argues: Here, as in Bascom, the pending claims go beyond well-understood, routine, and conventional activities. The pending claims rely on data previously unavailable, as a means of more accurately locating a terminal. Stated simply, the inventors herein have endeavored to take advantage of the conditions of the interactions to solve a problem of more accurately locating a terminal used in the interaction. This is done by leveraging the user’s portable communication device, as not done before.... This is consistent with the pending claims. In Claim 1, for example, the portable commination device is used apart from the interaction, to report location data for the interaction, in contrast with the traditional reliance on a “merchant address” in memory, as the address of the merchant. This provides a specific ordered combination of receiving, accessing, matching, identifying, and assigning data that deviates from what is conventional to provide the advantage of obtaining more accurate location data (and further to provide confidence scoring, or potentially, mobility scoring, for the resulting locations). Such inventive concept, involving BOTH the payment network (i.e., the authorization request) and messaging outside the payment network as a manner of locating a terminal cannot be said to have been conventional or generic. The pending claims are therefore consistent with the conclusion in Bascom. P. 14.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully disagrees again as noted per Further, MPEP 2106.05(d)(ii) states courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, i.e., receiving or transmitting data over a network, performing repetitive calculation, electronic recordkeeping, and storing and retrieving information in memory.  The examiner notes a portable computing device that transmits a message is a form of  receiving or transmitting data over a network therefore is a computer functions that well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  Therefore the examiner finds this argument not persuasive.  
Here, as in DDR Holdings, the fact that the pending claims are rooted in computer-implemented methods for locating terminals, through unconventional means, confirms that the pending claims are directed to something more than any alleged abstract idea. As in DDR Holdings, the pending claims clearly do not merely recite a business practice from the pre-computing world along with the requirement to perform it on a computer. Further, there is no preemption concern with the pending claims. “The preemption concern arises when the claims are not directed to a specific invention and instead improperly monopolize the basic tools of scientific and technological work.” McRO, Inc. v. Bandai Namco Games America, (Fed. Cir. 2016) at p. 23 (internal citation omitted). In the instant application, there is no danger whatsoever that the pending claims will preempt any and all processes for locating merchant terminals and scoring merchant terminals and/or locations. The prior art cited by the Office, in Eden, for example, provides a more general example of locating a consumer or merchant in connection with a transaction. Accordingly, Applicant’s narrowly tailored claims in the current case do not trigger preemption concerns, as they do not monopolize the basic tools of scientific and technological work. Thus, the pending claims can be viewed as amounting to significantly more than the cited abstract idea, in that they involve an inventive concept beyond what has been previously done, and that appropriately limits the claims and does not preempt a significant amount of inventive activity. p. 15.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully disagrees.   The examiner applied the 2019 PEG and performed the an analysis with respect to Step 1, Step2A-Prong One and Two, and Step 2B.  The examiner concluded that the claims recite an abstract idea and that further the claims were not integrated into a practical application .  
Applicant's arguments filed 1/3/2021 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
II. Claim Rejections under 35 U.S.C. 103
A. Eden, Dimmick, and Dingler - Independent Claim 1
	Applicant Argues: Initially, Eden fails to disclose or suggest accessing interaction data (including a terminal ID) for interactions between a party and at least one user in a data structure, much less accessing the interaction data after the interactions include the party (e.g., after the interactions have commenced). P. 17
	Examiner’s Response:  The examiner respectfully disagrees.  Eden does disclose the aforementioned feature.  Eden states in [0039] – connects to the transaction server and sends to it the transaction information... and [0041] - collects the transaction information sent from the transaction server and saves the data in a database.  Thus such information is accessed after an interaction between parties
	Applicant Argues: Further, Eden fails to disclose assigning the recited score to the identified location. P. 17
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes the fraud score is a function of both the transaction rating and the card rating.  Thus represents a score for the merchant based on a location.  As the fraud score contains transactional rating which represents a function of the location rating and behavior rating it generally represents a form of a the identified location as it records the geographical location and time person in which transactions were recorded and is normalized, see Eden [0043].  Thus both the LPP/transaction 
Applicant Argues: Moreover, the Office further alleges that one skilled in the art would be motivated to incorporate the terminal identifier of Dimmick in Eden so that “the issuer can communicate with the acquirer and the issuer cab transfer money to the acquirer and ultimately to the merchant. See, Office action dated Sept. 4, 2020 at p. 8. Applicant disagrees ... As such, the combination of Eden and Dimmick is improper... However, even if it were proper to combine the references as suggested, the addition of Dingier would still fails to remedy the shortcomings of Eden and Dimmick described above with regard to Claim 1. Moreover, the Office provides a single motivation specific to the combination, asserting that it would be obvious to include the content of Dingier in Eden and Dimmick to “provide location data of a device to a location-based service system.” See, Office action dated Sept. 4. 2020 at P. 9. Applicant disagrees ... As such, the combination of Eden and Dimmick and Dingleris improper. P. 18.
Examiner’s Response:  The examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation was provided i.e., as generalized a form of ultimate solution regarding a transaction 
B. Eden, Dimmick, Dingler and Perry
	Similar rationale as per Claim 1 is applied towards Perry; therefore the examiner finds this argument not persuasive.  
C. Eden, Dimmick, Dingler and Celikyilmaz
	Similar rationale as per Claim 1 is applied towards Celikyilmaz; therefore the examiner finds this argument not persuasive.  
	Applicant Argues: Further, the Office asserts that Celikyilmaz discloses a terminal key number. See, Office action dated Sept. 4, 2020 at p. 15. Applicant respectfully disagrees. Celikyilmaz only discloses that a terminal ID may be identified and associate with a unique identifier. There is no disclosure of a terminal key number being compiled based on a terminal ID, and certainly no use of the “terminal key number” to identify the interaction forming the basis of the update of the score - as is recited in Claim 5. What’s more, Celikyilmaz is not analogous art. P. 20
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes Celikyilmaz teaches a terminal key, more specifically: in col. 5, lines 9-46 - Through the use of the user interface, the transaction processing parameters used in the communication system of the payment processing network (e.g., acquirer bank identification number, card acceptor, terminal ID, merchant address and/or name that are provided in authorization messages or settlement messages of transactions for payments to the merchant) are identified and associated with the unique identifier that represents the merchant and/or the store of the merchant.)  The examiner represents unique identifier that represents the merchant is a form of a terminal key, as it identifies a particular entity and is a complication of the parameters that are associated with the merchant identifier, and inasmuch, such concepts can be applied and/or substituted to the terminal ID of Dimmick, to create a terminal key. Thus the combination of Eden, Dimmick, Dingler and Celikyilmaz would lead to a predictable result that would read on applicant’s claimed features.  Further, on response to applicant's argument that Celikyilmaz is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Celikyilmaz teaches concepts of using parameters compile a ... key based on the ... ID, as such parameters are associated.  The examiner notes motivation was provided for such a combination.  Therefore the examiner finds this argument not persuasive.  
D. Eden, Dimmick, Dingler and Singh
	Similar rationale as per Claim 1 is applied towards Singh; therefore the examiner finds this argument not persuasive.  
	Applicant Argues: Further, Singh discloses, at most, that a merchant can be identified as either fixed or mobile, in order to determine which base stations (and associate coverage areas) do or do not indicate fraud. While it is initially clear that there is no SCORE in Singh, which is indicative of a degree of mobility of the merchant, there is certainly no reason to include a mobility score in Eden. Specifically, Eden relies on a learnt location to provide a location rating, which is included in a fraud score. If a merchant would be mobile, the location of merchant could not be learnt, whereby there would be no location rating. If Eden was modified to account for a fixed versus mobile merchant, the location rating would be omitted for a mobile merchant. This certainly would not result in payment authorization using location information - despite the Office’ assertion to the contrary. As such, there is no proper motivation to combine. What’s more, the Office indicates the combination would result in using location information in providing payment authorization. See, Office action dated Sept. 4, 2020 at p. 16. Eden alone does so without the addition of Singh (e.g., via the location rating in Eden), which, therefore, negates any motivation to one skilled in the art to combine the references as suggested. The combination is therefore improper. P. 21
Examiner’s Response:   The examiner respectfully disagrees.  Sigh discloses  [0028] - a location score with parameters based on knowledge of the merchant's business (i.e., a " mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station), thus represents a degree of mobility.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation was provided i.e., as generalized authorizing transactions, see the rejection citations for Singh.  Inasmuch, a person of ordinary skill in the art would 
E. Eden and Dimmick – Independent Claim 10
Applicant Argues: Claim 10 is amended herein to recite combining the location data, which was previously recited in Claim 13. This is not included in the art of record, as cited by the Office. For example, in Eden, the location rating is based on a location received from the mobile device (relative to a learnt location). Thus, there is NO apparent disclosure in Eden (as cited) of the location (from the mobile device) being combined with other locations and/or location data. Further, Dimmick is relied on in the instant rejection to disclose interaction data including a terminal ID. See, Office action dated Sept. 4, 2020 at p. 18. As such, the suggested combination of Eden and Dimmick is deficient. P. 22
Examiner’s Response:  The examiner respectfully disagrees.  Eden discloses combine the location data for each of the multiple interactions have at least the same ... ([0041] and [0043] – LBP, which characterizes the behavior pattern of both subscribers and merchants... LBP includes historical information gathered on each subscriber and merchant).  Further, in [0044] – a fraudulent score can be the function of both the transaction rating and card rating which is an accumulation of the number of all transactions.  Thus, Eden does disclose that there is a combination of location data.  The examiner respectfully notes the concepts of Dimmick’s Terminal ID can be included as a parameter or the parameter for combining (i.e., historical and/or accumulation) within the LBP, in [0043], as concepts of a cell ID are noted in Eden, [0041-[0042]. Therefore the examiner finds this argument not persuasive.  
Further, Eden fails to disclose assigning the recited score to the identified location. P. 22
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes the fraud score is a function of both the transaction rating and the card rating.  Thus represents a score for the merchant based on a location.  As the fraud score contains transactional rating which represents a function of the location rating and behavior rating it generally represents a form of a the identified location as it records the geographical location and time person in which transactions were recorded and is normalized, see Eden [0043].  Thus both the LPP/transaction rating and fraud score contain history and/or accumulation of transactions, see Eden [0043] and [0044], each transaction would be given a score regarding its identified location.  Therefore the examiner finds this argument not persuasive.  
Applicant Argues: Moreover, the Office further alleges that one skilled in the art would be motivated to incorporate the terminal identifier of Dimmick in Eden so that “the issuer can communicate with the acquirer and the issuer cab transfer money to the acquirer and ultimately to the merchant. See, Office action dated Sept. 4, 2020 at p. 18. Applicant disagrees ... As such, the combination of Eden and Dimmick is improper.  P. 23
Examiner’s Response:  The examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation was provided i.e., as generalized a form of ultimate solution regarding a transaction, see the rejection citations for Dimmick.  Inasmuch, a person of ordinary skill in the art would realizes from such teaching, suggestion, or motivation to combine the teachings of Dimmick to Eden.  Therefore the examiner finds this argument not persuasive.  
E. Eden and Dimmick – Independent Claim 16
Applicant Argues: Further, Eden fails to disclose assigning the recited score to the identified location. P. 22
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes the fraud score is a function of both the transaction rating and the card rating.  Thus represents a score for the merchant based on a location.  As the fraud score contains transactional rating which represents a function of the location rating and behavior rating it generally represents a form of a the identified location as it records the geographical location and time person in which transactions were recorded and is normalized, see Eden [0043].  Thus both the LPP/transaction rating and fraud score contain history and/or accumulation of transactions, see Eden [0043] and [0044], each transaction would be given a score regarding its identified location.  Therefore the examiner finds this argument not persuasive.  
F, G, and H. Eden, Dimmick, and Dingler, Celikyilmaz, and Singh
Similar rationale as per related claims above is applied towards Dingler, Celikyilmaz, and Singh; therefore the examiner finds this argument not persuasive.  
Applicant's arguments filed 1/4/2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
.

Terminal Disclaimer
The terminal disclaimer filed on 1/4/20201 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,467,706  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites assessing and/or receiving forms of data/message, matching data to identify and assigning a score (i.e., locating terminals) which is found to be an abstract idea.
	More specifically:
Claim 1. A 

Claim 10. 
for each of multiple interactions at a terminal after said interaction by a user at the terminal, match interaction data for the interaction, to location data for a portable communication device associated with the user in real time, or near real time, upon receipt of the location data, whereby the interaction is identified to the location data, wherein the interaction is between a party associated with the terminal and the user and is directed to an account, and wherein, the interaction data includes a terminal ID for the terminal, an identifier indicative of the party, and a temporal indicator; combine the location data for each of the multiple interactions having at least the same terminal ID, and assign a score to a location, included in the combined location data, indicative of a confidence that the location is an actual location of the terminal.

Claim 16. 
The limitations noted above aid assigning a score to a location if a terminal.  The various steps as recited in Claim 1, 10, and/or 16 recite forms of assessing and/or receiving forms of data/message, matching data to identify and assigning a score, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, such claims can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of a computer, medium, a network, and computing device perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, which are well-understood, routine, and common, comprisie a computer, medium, a network, and computing device perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Regarding 2-9, 11-15, and 17-19, claims 2-9, 11-15, and 17-19 depend from independent claim 1, 10, and 17, respectively, and are rejected under similar ground of 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Dimmick et al. (US 2011/0251910 A1) and Dingler et al. (US 2010/0130232 A1).

Regarding Claim 1;
Eden discloses a computer-implemented method for use in locating one or more merchant terminals, based on transaction data (FIG. 1 and FIG. 3), the method comprising:
after at least one interaction between a party and at least one user ([0039] – connects to the transaction server and sends to it the transaction information... and [0041] - collects the transaction information sent from the transaction server and saves the data in a database) accessing, by a computing device, interaction data representative of the at least one interaction between a party and the at least one user in a data structure ([0039] – connects to the transaction server and sends to it the transaction information... and [0041] - collects the transaction information sent from the transaction server and saves the data in a database), the at least one transaction being at a terminal associated with the party and to an account associated with the at least on user, the interaction data, for each of the at least one interaction including an identifier for the party and a first temporal indicator (FIG. 3 and [0039] – Then, the merchant terminal connects with the transaction server and sends to it the transaction information. The transaction information includes, but may not necessarily be limited to, details of the merchant (e.g., merchant's ID, type, name, and address), payment card details (e.g., card number and expiry date), sums to be charged, date of purchase, and so on.... The authentication server performs a series of analysis to authenticate the transaction and [0041] - For example, the merchant location may be stored as a cell ID of the cellular network, a set of GPS coordinates, and so on. The position of a merchant is dynamically learnt by the authentication server 140 using a learning process described in greater detail below and [0043] - the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded (i.e., temporal indicator));
receiving, by the computing device, location... associated with at least one user... including a second temporal indicator and a location of the least one portable telecommunication device at a time indicated by the second temporal indicator (FIG. 3 and [0038] - The location provided by the LBS server 150 may be, but not limited to, a cell ID of the cellular network, GPS coordinates, and the like [0039] – the authentication server generates a location request to the LSB server to locate a mobile phone... [0041] – . the subscriber information, including at least the current location associated with a credit card that is used to pay for the transaction or validate the purchaser, is retrieved by sending a LBS request to the LBS server and [0043] - the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded (i.e., temporal indicator));
([0043] - At S322, a behavior rating is generated. This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded.);
identifying, by the computing device, a location associated with the location data as a location of the terminal ([0043] and [0048])) and 
assigning, by the computing device, a score to the identified location of the terminal indicative of a confidence that the identified location is the actual location of the terminal ([0044]-[0045])).
Eden fails to explicitly disclose interaction data for each of the at least one interaction, including a terminal ID and receiving, by the computing device, location message from at least one portable communication device... the location message including....; ... location included in the location message;
However, in an analogous art, Dimmick interaction data for each of the at least one interaction, including a terminal ID (Dimmick, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Dimmick with the method of Eden to include the features, supra, to provide including any data so that when an authorization request message is sent to an issuer for an authorization, the issuer can (Dimmick, [0036]).
However, in an analogous art, Dingler teaches concepts the interaction data, for each of the at least one interaction, including ... a temporal indicator (Dingler, [0017]) and receiving, by the computing device, location message from at least one portable communication device associated with at least one user, the location message including a second temporal indicator and a location of the least one portable telecommunication device at a time indicated by the second temporal indicator (Dingler, Abstract and FIG. 4A and [0077] - FIG. 4A also depicts a new location message 410 received by the location-based service system from the device associated with the queue 400. The new location message 410 may have arrived via Internet or SS7, and may contain longitude and latitude of the device determined via GPS, multiple tower, or single tower methods. The new location message 410 also includes a timestamp.); ... location included in the location message (Dingler, Abstract and FIG. 4A and [0077]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dingler to the method of Eden  and Dimmick to include concepts the interaction data, for each of the at least one interaction, including ... a temporal indicator and receiving, by the computing device, location message from at least one portable communication device associated with at least one user, the location message including a second temporal indicator and a location of the least one portable telecommunication device at a time indicated by the second temporal indicator; ... location included in the location message. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain (Dingler, [0001]).

Regarding Claim 2;
Eden and Dimmick and Dingler disclose the method to Claim 1.
	Eden further discloses wherein the location ... further includes an identifier of the account associated with the at least one user ([0041] - authentication server collects transaction information sent from the transaction server and saves the data in its database. ...the subscriber information, including at least the current location associated with a credit card that is used to pay for the transaction or validate the purchaser, is retrieved by sending a LBS request to the LBS server); and wherein the matching is further based on the identifier of the account [0042]-[0043] – would be based on that credit card and location from [0041]).
Dingler teaches concepts of a location message (Dingler, Abstract and FIG. 4A and [0077] - FIG. 4A also depicts a new location message 410 received by the location-based service system from the device associated with the queue 400. The new location message 410 may have arrived via Internet or SS7, and may contain longitude and latitude of the device determined via GPS, multiple tower, or single tower methods. The new location message 410 also includes a timestamp.) Similar motivation is used to combine. 

Regarding Claim 3;
Eden and Dimmick and Dingler disclose the method to Claim 1.
	Eden further discloses wherein identifying the location associated ...as the location of the terminal includes averaging the location associated with at least one interaction with the location data associated with one or more other interactions at the terminal (FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded); and wherein assigning said score to the identified location includes assigning said score based on a total number of transactions included in the at least one interaction and a series of thresholds associated with the total number of interactions (FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded).
Dingler teaches concepts of a location message (Dingler, Abstract and FIG. 4A and [0077] - FIG. 4A also depicts a new location message 410 received by the location-based service system from the device associated with the queue 400. The new location message 410 may have arrived via Internet or SS7, and may contain longitude and latitude of the device determined via GPS, multiple tower, or single tower methods. The new location message 410 also includes a timestamp.) Similar motivation is used to combine. 


Regarding Claim 7;
Eden and Dimmick and Dingler disclose the method to Claim 1.
Eden discloses further comprising filtering at least one of the at least one interaction, the interaction data, and/or the location ... ([0041] – location is retrieved).  As reasonably constructed location is used thus is a filtered set from the interaction data in [0039].
Dingler teaches concepts of a location message (Dingler, Abstract and FIG. 4A and [0077] - FIG. 4A also depicts a new location message 410 received by the location-based service system from the device associated with the queue 400. The new location message 410 may have arrived via Internet or SS7, and may contain longitude and latitude of the device determined via GPS, multiple tower, or single tower methods. The new location message 410 also includes a timestamp.) Similar motivation is used to combine. 

Regarding Claim 8;

	Eden further discloses wherein assigning said score includes updating the score, based on one or more additional transactions associated to said party (FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded).

Regarding Claim 9;
Eden and Dimmick and Dingler disclose the method to Claim 1.
	Eden further discloses further comprising disseminating the score to at least one issuer, whereby the score is employed to detect fraud ([0045] - The transaction server authorizes the transaction if the fraud-score is within a trust range; otherwise, the transaction is denied).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Dimmick et al. (US 2011/0251910 A1) and Dingler et al. (US 2010/0130232 A1) and further in view of Perry (US 2013/0203444 A1).

Regarding Claim 4;

	Eden discloses averaging the location data ([0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded).
	Eden and Dimmick and Dingler fail to explicitly disclose further comprising, prior to ...,  filtering the location and location data based on a known geography of the acquirer associated with the merchant involved in the at least one interaction and one or more other interactions 
	However, in an analogous art, Perry teaches further comprising, prior to [performing a command]  filtering the location and location data based on a known geography of the acquirer associated with the merchant involved in the at least one interaction and one or more other interactions (Perry, [0039] - Examples of .... parameters may include an issuer identifier, an issuer group service provider identifier, pre-populated location data identifiers, location type filters, merchant acquirer filters, contactless access device filters, etc and [0112] - Similarly, merchant acquirer filters 517 may include filters based on the acquirer identifier of a merchant associated with a contactless access device).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Perry with the method supra, to provide improvements in locating “devices” and storing those locations in a database (Perry, [0007]).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Dimmick et al. (US 2011/0251910 A1) and Dingler et al. (US 2010/0130232 A1) and further in view of Celikyilmaz et al. (US 9,836,743 B2).

Regarding Claim 5;
Eden and Dimmick and Dingler disclose the method to Claim 1.
	Eden further discloses ... wherein assigning said score includes updating the score, based on one or more additional transactions associated ... (FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded).
However, in an analogous art, Dimmick teaches a terminal ID (Dimmick, [0036]).
	Eden and Dimmick and Dingler fail to explicitly disclose further comprising compiling a terminal key number for the terminal based on the terminal ID; and ...interactions associated with the terminal key number
(Celikyilmaz, col. 5, lines 9-46 - Through the use of the user interface, the transaction processing parameters used in the communication system of the payment processing network (e.g., acquirer bank identification number, card acceptor, terminal ID, merchant address and/or name that are provided in authorization messages or settlement messages of transactions for payments to the merchant) are identified and associated with the unique identifier that represents the merchant and/or the store of the merchant.)
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Celikyilmaz with the method of Eden and Dimmick and Dingler to include the features, supra, to provide tell apart the transactions made for a particular merchant (Celikyilmaz, col. 2, lines 39-48).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Dimmick et al. (US 2011/0251910 A1) and Dingler et al. (US 2010/0130232 A1) and further in view of Singh (US 2007/0174082 A1)

Regarding Claim 6;
Eden and Dimmick and Dingler disclose the method to Claim 1.
	Eden further discloses ...wherein the score includes a location confidence score indicative of said confidence that the identified location is the actual location of the terminal (FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded);
	Eden and Dimmick and Dingler fail to explicitly disclose a mobility score indicative of a degree of mobility of the terminal associated with the terminal ID.
However, in an analogous art, Singh teaches a mobility score indicative of a degree of mobility of the terminal associated with the terminal ID (Singh, [0028] - a location score with parameters based on knowledge of the merchant's business (i.e., a " mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Singh with the method of Eden and Dimmick and Dingler to include the features, supra, to provide payment authorization using location information (Singh, [0007]).

Claims 10, 12, 14, 16, 18, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Dimmick et al. (US 2011/0251910 A1).

Regarding Claim 10;
(FIG. 1 and FIG. 3), cause the at least one processor to:
for each of multiple interactions at a terminal ([0043] – LBP, which characterizes the behavior pattern of both subscribers and merchants... LBP includes historical information gathered on each subscriber and merchant), after said interaction by a user at the terminal ([0039] – connects to the transaction server and sends to it the transaction information... and [0041] - collects the transaction information sent from the transaction server and saves the data in a database), match interaction data for the interaction to location data for a portable communication device associated with the user in real time, or near real time ([0041] – At S312, the subscriber information, including at least the current location associated with a credit card that is used to pay for the transaction or validate the purchaser, is retrieved by sending a LBS request to the LBS server 150 and [0058] – real-time), whereby the interaction is identified to the location data wherein the interaction is between a party associated with the terminal and the user and is directed to an account (FIG. 3 and [0039] – Then, the merchant terminal connects with the transaction server and sends to it the transaction information. The transaction information includes, but may not necessarily be limited to, details of the merchant (e.g., merchant's ID, type, name, and address), payment card details (e.g., card number and expiry date), sums to be charged, date of purchase, and so on.... The authentication server performs a series of analysis to authenticate the transaction and [0041] - For example, the merchant location may be stored as a cell ID of the cellular network, a set of GPS coordinates, and so on. The position of a merchant is dynamically learnt by the authentication server 140 using a learning process described in greater detail below and [0043] - the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded) upon receipt of the location data ([0041]), the interaction data including an identifier indicative of the party ([0039]), and a temporal indicator ([0039] and [0043]); 
combine the location data for each of the multiple interactions have at least the same ... ([0041] and [0043] – LBP, which characterizes the behavior pattern of both subscribers and merchants... LBP includes historical information gathered on each subscriber and merchant and [0044]),
assign a score to a location, included in the combined location data indicative of a confidence that the location is an actual location of the terminal ([0043]-[0045] - At S322, a behavior rating is generated. This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded.);
Eden fails to explicitly disclose the interaction data including a terminal ID for the terminal and use of a terminal ID.
However, in an analogous art, Dimmick teaches the interaction data including a terminal ID for the terminal and use of a terminal ID (Dimmick, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Dimmick with the supra, to provide including any data so that when an authorization request message is sent to an issuer for an authorization, the issuer can communicate with the acquirer and the issuer can transfer money to the acquirer and ultimately to the merchant (Dimmick, [0036]).

Regarding Claim 12;
Eden and Dimmick disclose the medium to Claim 10.
Eden discloses wherein the executable instructions, when executed by the least one processor, further cause the at least one processor to provide the score to at least one issuer associated with one or more payment accounts, whereby the issuer is able to decline an authorization request for an interaction to the party when a user's portable communication device is more than a deviation from said location and the score satisfies at least one threshold ([0044]-[0045] – otherwise, the transaction is denied).

Regarding Claim 14;
Eden and Dimmick disclose the medium to Claim 10.
Eden discloses wherein the executable instructions, when executed by the least one processor, further cause the at least one processor to filter at least one of the multiple interactions prior to matching the interaction data for said at least one of the multiple interqctions to the location data ([0041] – location is retrieved).  As reasonably constructed location is used thus is a filtered set from the interaction data in [0039].

Regarding Claim 16;
(FIG. 1 and FIG. 3),, the system comprising: 
a network configured to process multiple interactions between users and a party made at a terminal associated with the party (FIG. 1); 
a computing device coupled to the network and configured, by executable instructions, to (FIG. 1):
 access interaction data from the network, the interaction data representative of the multiple interactions ([0041] – At S312, the subscriber information, including at least the current location associated with a credit card that is used to pay for the transaction or validate the purchaser, is retrieved by sending a LBS request to the LBS server 150 and [0058] – real-time), wherein, for each of the interactions, the interaction data includes an identifier indicative of the party ([0039]),, and a temporal indicator ([0039] and [0043]);
access location data for a portable communication device associated with the user ([0041]), the location data including at least one temporal indicator substantially similar to at least one of the temporal indicators of the interaction data ([0042]-[0043])
and assign a score to a location for the portable communication device, included in the location data, indicative of a confidence that the location is an actual location of the terminal ([0044]-[0045]).
Eden fails to expliclity disclose the interaction data including a terminal ID for the terminal,
 (Dimmick, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Dimmick with the method of Eden to include the features, supra, to provide including any data so that when an authorization request message is sent to an issuer for an authorization, the issuer can communicate with the acquirer and the issuer can transfer money to the acquirer and ultimately to the merchant (Dimmick, [0036]).

Regarding Claim 18;
Eden and Dimmick disclose the system to Claim 16.
Eden further discloses wherein the computing device is further configured, by the executable instructions, to update the assigned score based on one or more subsequent interactions to said party (FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded).

Regarding Claim 19;
Eden and Dimmick disclose the system to Claim 16.
Eden further discloses wherein the assigned score is based, at least in part, on: a total number of interactions made to the party, for which the location data is indicative of said actual location of the terminal (FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded); and a total number of interactions made to the party, for which location data is indicative of at least one different location of the terminal, while also including a temporal indicator substantially similar to the temporal indicator of the interaction data (FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded and [0048] - threshold).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Dimmick et al. (US 2011/0251910 A1)  and further in view of Dingler et al. (US 2010/0130232 A1).

Regarding Claim 11;
Eden and Dimmick disclose the medium to Claim 10
Eden fails to explicitly disclose discloses wherein the location data is included in a location message from the portable communication device, the location data including the location for the portable communication device at a time associated with the temporal indicator.
However, in an analogous art, Dingler teaches wherein the location data is included in a location message from the portable communication device, the location data including the location for the portable communication device at a time associated with the temporal indicator (Dingler, Abstract and FIG. 4A and [0077] - FIG. 4A also depicts a new location message 410 received by the location-based service system from the device associated with the queue 400. The new location message 410 may have arrived via Internet or SS7, and may contain longitude and latitude of the device determined via GPS, multiple tower, or single tower methods. The new location message 410 also includes a timestamp.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dingler to the method of Eden and Dimmick to include wherein the location data is included in a location message from the portable communication (Dingler, [0001]).

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Dimmick et al. (US 2011/0251910 A1) and further in view of Celikyilmaz et al. (US 9,836,743 B2).

Regarding Claim 13;
Eden and Dimmick disclose the medium to Claim 10.
	Eden further discloses for each of the multiple interactions... combine the location for each of the multiple interactions have the same...(FIG. 3 and [0041] – The positon of the merchant is dynamically learnt by the authentication sever using a learning process described in greater detail below and [0043] – This is performed by detecting deviations from a location behavioral profile (LBP), which characterizes the behavior pattern of both subscribers and merchants, and generates a value proportional to the detected deviations. The resultant value may be normalized to 1, where a good rating is one and a poor rating is 0. As will be described in greater detail below, the LBP includes historical information gathered on each subscriber and merchant with respect to their geographical locations and time periods (e.g., time of day, day of week, and so on) in which transactions were recorded);
	Eden and Dimmick fail to explicitly disclose further cause the at least one processor to: compile a terminal key number for the terminal based on the terminal ID, the identifier indicative of the party, and an acquirer ID for an acquirer associated with the party; and ... interactions associated with the terminal key number.
However, in an analogous art. Celikyilmaz further cause the at least one processor to: compile a terminal key number for the terminal based on the terminal ID, the identifier indicative of the party, and an acquirer ID for an acquirer associated with the party; and ... interactions associated with the terminal key number (Celikyilmaz, col. 5, lines 9-46 - Through the use of the user interface, the transaction processing parameters used in the communication system of the payment processing network (e.g., acquirer bank identification number, card acceptor, terminal ID, merchant address and/or name that are provided in authorization messages or settlement messages of transactions for payments to the merchant) are identified and associated with the unique identifier that represents the merchant and/or the store of the merchant.)
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Celikyilmaz with the method of Eden and Dimmick to include the features, supra, to provide tell apart the transactions made for a particular merchant (Celikyilmaz, col. 2, lines 39-48).

Regarding Claim(s) 17; claim(s) 17 is/are directed to a/an system associated with the medium claimed in claim(s) 13. Claim(s) 17 is/are similar in scope to claim(s) 13, and is/are therefore rejected under similar rationale.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2008/0222038 A1) in view of Dimmick et al. (US 2011/0251910 A1) and further in view of Singh (US 2007/0174082 A1)
Regarding Claim 15;
Eden and Dimmick disclose the medium to Claim 10.
	Eden and Dimmick fail to explicitly disclose wherein the score includes a mobility score indicative of a degree of mobility of the terminal associated with the terminal ID.
However, in an analogous art, Singh wherein the score includes a mobility score indicative of a degree of mobility of the terminal associated with the terminal ID (Singh, [0028] - a location score with parameters based on knowledge of the merchant's business (i.e., a " mobile merchant" such as a plumber may use several base stations in his work area while a "fixed" merchant such as the gas station may only use one base station).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to combine the teachings of Singh with the method of Eden and Dimmick to include the features, supra, to provide payment authorization using location information (Singh, [0007]).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627